IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 42542

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 415
                                               )
       Plaintiff-Respondent,                   )   Filed: March 4, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
PATRICK M. TWEEDIE,                            )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Teton County. Hon. Gregory W. Moeller, District Judge.

       Order granting, in part, Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Patrick M. Tweedie pled guilty to rape, Idaho Code § 18-6101(2). The district court
imposed a unified sentence of sixteen years, with four years determinate. Tweedie filed an Idaho
Criminal Rule 35 motion for reduction of sentence, which the district court granted in part,
reducing Tweedie’s sentence to a unified fourteen years, with three years determinate. Tweedie
appeals, contending the district court abused its discretion by declining to further reduce his
sentence.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Tweedie’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order granting, in part,
Tweedie’s Rule 35 motion is affirmed.




                                              2